Case 3:15-md-02670-JLS-MDD Document 2023-4 Filed 09/19/19 PageID.154629 Page 1 of
                                      20




                          EXHIBIT 4
Case 3:15-md-02670-JLS-MDD
           Case 3:18-cr-00513-EMC
                              Document
                                   Document
                                       2023-424Filed
                                                 Filed
                                                     09/19/19
                                                       11/14/18PageID.154630
                                                                Page 1 of 19 Page 2 of
                                         20



   1   LESLIE A. WULFF (CSBN 277979)
       MICAH L. RUBBO (CSBN 267465)
   2
       ANDREW SCHUPANITZ (CSBN 315850)
   3   ANN CHO LUCAS (CSBN 309026)
       United States Department of Justice
  4    Antitrust Division
       450 Golden Gate Avenue
   5
       Box 36046, Room 10-0101
   6   San Francisco, California 94102
       Telephone: (415) 934-5300
   7   Leslie. Wulff@usdoj.gov
   8
       Attorneys for the United States of America
   9
                                    UNITED STATES DISTRICT COURT
 10
                                NORTHERN DISTRICT OF CALIFORNIA
  11
                                       SAN FRANCISCO DIVISION
  12
         UNITED STATES OF AMERICA,                          Case No. 18 CR   513
 13
                       Plaintiff,
  14
                                                            PLEA AGREEMENT
 15                    V.
  16
 17      STARKIST CO.,

  18                   Defendant.

 19
 20           The United States of America and StarKist Co. ("defendant"), a corporation organized

 21    and existing under the laws of Delaware, hereby enter into the following Plea Agreement

 22    pursuant to Rule l l(c)(l)(C) of the Federal Rules of Criminal Procedure (" Fed. R. Crim. P."):

 23                                      RIGHTS OF DEFENDANT

 24           l.      The defendant understands its rights:

 25                   (a)    to be represented by an attorney;

 26                   (b)    to be charged by Indictment;

 27                   (c)    to plead not guilty to any criminal charge brought against it;

 28                   (d)    to have a trial by jury, at which it would be presumed not guilty of the



       PLEA AGREEMENT                                   1
Case 3:15-md-02670-JLS-MDD
           Case 3:18-cr-00513-EMC
                              Document
                                   Document
                                       2023-424Filed
                                                 Filed
                                                     09/19/19
                                                       11/14/18PageID.154631
                                                                Page 2 of 19 Page 3 of
                                         20



             charge and the United States would have to prove every essential element of the charged

  2          offense beyond a reasonable doubt for it to be found guilty;

  3                  (e)      to confront and cross-examine witnesses against it and to subpoena

  4          witnesses in its defense at trial;

  5                  (t)     to appeal its conviction if it is found guilty; and

  6                  (g)     to appeal the imposition of sentence against it.

  7               AGREEMENT TO PLEAD GUILTY AND WAIVE CERTAIN RIGHTS
  8          2.      The defendant knowingly and voluntarily waives:

  9                  (a)     the rights set out in subparagraphs l(b)-(e) above;

 10                  (b)     the right to file any appeal or collateral attack that challenges its

 11          conviction, including but not limited to any appeal or collateral attack raising any

 12          argument that (1) the statute to which it is pleading guilty is unconstitutional or (2) the

 13          admitted conduct does not fall within the scope of such statute; and

 14                  ( c)    the right to file any appeal or collateral attack, including but not limited to

 15          an appeal under 18 U.S.C. § 3742, that challenges the sentence imposed by the Court if

 16          that sentence is consistent with or below the recommended sentence in Paragraph 10 of

 17          this Plea Agreement, regardless of how this sentence is determined by the Court and

 18          regardless of whether the Court reduces the fine pursuant to §8C3.3 of the United States

 19          Sentencing Guidelines ("U.S.S.G.," "Sentencing Guidelines," or "Guidelines"). For

 20          purposes of the waiver of appeal or collateral attack of the sentence, the sentence

 21          imposed is deemed consistent with or below the recommended sentence in Paragraph 10

 22          even if the sentence imposed includes a term of probation if it is otherwise consistent

 23          with or below the recommended sentence in Paragraph 10 unless the term of probation

 24          exceeds the length authorized by 18 U.S.C. § 3561(c). This agreement does not affect the

 25          rights or obligations of the United States as set forth in 18 U.S.C. § 3742(b)-(c).

 26   Nothing in this paragraph, however, will act as a bar to the defendant perfecting any legal

 27   remedies it may otherwise have on appeal or collateral attack respecting claims of ineffective

 28   assistance of counsel or prosecutorial misconduct. The defendant agrees that there is currently



      PLEA AGREEMENT                                     2
Case 3:15-md-02670-JLS-MDD
           Case 3:18-cr-00513-EMC
                              Document
                                   Document
                                       2023-424Filed
                                                 Filed
                                                     09/19/19
                                                       11/14/18PageID.154632
                                                                Page 3 of 19 Page 4 of
                                         20




  1   no known evidence of ineffective assistance of counsel or prosecutorial misconduct. Pursuant to

  2   Fed. R. Crim. P. 7(b), the defendant will waive indictment and plead guilty to a one-count

  3   Information to be filed in the United States District Court for the Northern District of California.

  4   The Information will charge the defendant with participating in a conspiracy to suppress and

  5   eliminate competition by reaching agreements to fix, raise, and maintain the prices of packaged

  6   seafood sold in the United States beginning at least as early as November 2011 and continuing

  7   through at least as late as December 2013 in violation of the Sherman Antitrust Act, 15 U.S.C. §
  8   I.
  9          3.      The defendant will plead guilty to the criminal charge described in Paragraph 2

 10   above pursuant to the terms of this Plea Agreement and will make a factual admission of guilt to

 11   the Court in accordance with Fed. R. Crim. P. 11, as set forth in Paragraph 4 below.

 12                           FACTUAL BASIS FOR OFFENSE CHARGED
 13          4.      The defendant, through its corporate representatives, has fully discussed the facts

 14   of this case with defense counsel and admits that the following facts are true and undisputed:

 15                  (a)      For purposes of this Plea Agreement, the "relevant period" is that period

 16          beginning at least as early as November 2011 and continuing through at least as late as

 17          December 2013. During the relevant period, the defendant was a corporation organized

 18          and existing under the laws of Delaware. The defendant had its principal place of

 19          business in Pittsburgh, Pennsylvania. During the relevant period, the defendant was a

 20          producer of packaged seafood, was engaged in the sale of packaged seafood in the United

 21          States, and employed 50 or more individuals. For purposes of this Plea Agreement,

 22          packaged seafood consists of canned tuna fish. During the relevant period, the

 23          defendant's sales of packaged seafood affecting U.S. customers totaled at least $600
 24          million.

 25                     (b)   During the relevant period, the defendant, through its officers and
 26          employees, including high-level personnel of the defendant, participated in a conspiracy
 27          among major packaged-seafood-producing firms, the primary purpose of which was to

 28          fix, raise, and maintain the prices of packaged seafood sold in the United States. In



      PLEA AGREEMENT                                    3
Case 3:15-md-02670-JLS-MDD
           Case 3:18-cr-00513-EMC
                              Document
                                   Document
                                       2023-424Filed
                                                 Filed
                                                     09/19/19
                                                       11/14/18PageID.154633
                                                                Page 4 of 19 Page 5 of
                                         20




           furtherance of the conspiracy, the defendant, through its officers and employees, engaged

  2        in conversations and discussions and attended meetings with representatives of other

  3        major packaged-seafood-producing firms. During these conversations, discussions, and

  4        meetings, agreements and mutual understandings were reached to fix, raise, and maintain

  5        the prices of packaged seafood sold in the United States. Defendant, through its officers

  6        and employees, negotiated prices with customers and issued price announcements for

  7        packaged seafood in accordance with the agreements and mutual understandings reached.

  8               (c)     During the relevant period, packaged seafood sold by one or more of the

  9        conspirator firms, and equipment and supplies necessary to the production and

 10        distribution of packaged seafood, as well as payments for packaged seafood, traveled in

 11        interstate commerce. The business activities of the defendant and its coconspirators in

 12        connection with the production and sale of packaged seafood that was the subject of this

 13        conspiracy were within the flow of, and substantially affected, interstate trade and

 14        commerce.

 15               ( d)    Acts in furtherance of this conspiracy were carried out within the

 16        Northern District of California. The conspiratorial conversations, discussions, and

 17        meetings described above took place in the United States and elsewhere, and one or more

 18        of the conspirators traveled into and out of the District to negotiate and make sales of

 19        packaged seafood that was the subject of this conspiracy to customers in this District.

 20                               ELEMENTS OF THE OFFENSE
 21        5.     The elements of the charged offense are that:

 22               (a)     the conspiracy described in the Information existed at or about the time

 23        alleged;

 24               (b)     the defendant knowingly became a member of the conspiracy; and

 25               (c)     the conspiracy described in the Information either substantially affected

 26        interstate commerce in goods or services or occurred within the flow of interstate

 27        commerce in goods and services.

 28   \\



      PLEA AGREEMENT                                 4
Case 3:15-md-02670-JLS-MDD
           Case 3:18-cr-00513-EMC
                              Document
                                   Document
                                       2023-424Filed
                                                 Filed
                                                     09/19/19
                                                       11/14/18PageID.154634
                                                                Page 5 of 19 Page 6 of
                                         20




                                    POSSIBLE MAXIMUM SENTENCE
   2          6.      The defendant understands that the statutory maximum penalty which may be
   3   imposed against it upon conviction for a violation of Section One of the Sherman Antitrust Act is
   4   a fine of $100 million (15 U.S.C. § I).
   5          7.      In addition, the defendant understands that:
   6                  (a)     pursuant to U.S.S.G. §8Dl.2(a)(l) or 18 U.S.C. § 356l(c)(l), the Court
   7          may impose a term of probation of at least one year, but not more than five years;
   8                  (b)     pursuant to U.S.S.G. §881.1 or 18 U.S.C. § 3563(6)(2) or§ 3663(a)(3),
   9          the Court may order it to pay restitution to the victims of the offense; and
  10                  (c)    pursuant to 18 U.S.C. § 30 l 3(a)(2)(8), the Court is required to order the
  11          defendant to pay a $400 special assessment upon conviction for the charged crime.
  12                                   SENTENCING GUIDELINES
  13          8.      The defendant understands that the Sentencing Guidelines are advisory, not
  14   mandatory, but that the Court must consider, in determining and imposing sentence, the
  15   Guidelines Manual in effect on the date of sentencing unless that Manual provides for greater
  I6   punishment than the Manual in effect on the last date that the offense of conviction was
 17    committed, in which case the Court must consider the Guidelines Manual in effect on the last
  18   date that the offense of conviction was committed. The parties agree there is no ex post facto
 19    issue under the November I, 2016 Guidelines Manual. The Court must also consider the other
 20    factors set forth in I 8 U.S.C. § 3553(a) in determining and imposing sentence. The defendant
 2I    understands that the Court will make Guidelines determinations by applying a standard of
 22    preponderance of the evidence. The defendant understands that although the Court is not
 23    ultimately bound to impose a sentence within the applicable Guidelines range, its sentence must
 24    be reasonable based upon consideration of all relevant sentencing factors set forth in 18 U .S.C. §
 25    3553(a).
 26    \\
 27    \\
 28    \\



       PLEA AGREEMENT                                   5
Case 3:15-md-02670-JLS-MDD
           Case 3:18-cr-00513-EMC
                              Document
                                   Document
                                       2023-424Filed
                                                 Filed
                                                     09/19/19
                                                       11/14/18PageID.154635
                                                                Page 6 of 19 Page 7 of
                                         20




                                        SENTENCING AGREEMENT
  2          9.       The United States and the defendant agree that the following Sentencing

  3   Guidelines calculation is correct based on a total volume of commerce attributable to the

  4   defendant of at least $600 million:
                                                                                               At least
  5           (a) Base Fine: The base fine is 20% of the volume of affected                    $120
                  commerce of at least $600 million (§2Rl.l(d)(l) and §8C2.4(b)).              million
  6
              (b) Culpability Score
  7
                      1.   Base, §8C2.5(a):                                                       5
  8
                     11.   Involvement in or Tolerance of Criminal Activity,
  9                                                                                            +2
                           §8C2.5(b)(4):
 10
                    III.   Self-Reporting, Cooperation, and Acceptance of
 11                        Responsibility, §8C2.5(g)(2):                                        -2

 12           (c) Total Culpability Score:                                                        5

 13           (d) Minimum and Maximum Multipliers, §8C2.6:                                      1.0-2.0

 14           (e) Minimum and Maximum Fine Range, §8C2.7:                                      At least
                                                                                               $120-
 15                                                                                            $240
                                                                                               million
 16

 17            (t) Guidelines fine, §8C3.l(b):                                                 $100
                                                                                               million
 18
 19   The United States and the defendant agree that U.S.S.G. §8C3. l (b) applies because the minimum

      Guidelines fine is greater than the maximum fine authorized by statute and thus, the maximum

 21   fine authorized by statute, $100 million, is the Guidelines fine.

 22          10.      Pursuant to Fed. R. Crim. P. 11 (c )( 1)(C) and subject to the full, truthful, and

      continuing cooperation of the defendant, as defined in Paragraph 14 of this Plea Agreement, the

      United States and the defendant agree that the appropriate disposition of this case is, and agree to

      recommend jointly that the Court impose, a sentence requiring the defendant to pay to the United

      States: a criminal fine, payable on a schedule and with the applicability of 18 U .S.C.

      § 3612(t)(3)(A) determined by the Court, in an amount of $100 million, unless the defendant

      requests, and the Court imposes, a reduction pursuant to U.S .S.G. §8C3.3 to an amount no less



      PLEA AGREEMENT                                      6
Case 3:15-md-02670-JLS-MDD
           Case 3:18-cr-00513-EMC
                              Document
                                   Document
                                       2023-424Filed
                                                 Filed
                                                     09/19/19
                                                       11/14/18PageID.154636
                                                                Page 7 of 19 Page 8 of
                                         20



       than $50 million based on a finding of an inability of the defendant to pay the Guidelines fine;
   2   and no order of restitution ("the recommended sentence"). The parties further agree that the only
   3   basis on which the defendant may seek, and the Court may impose, a reduction from a $100
   4   million fine is pursuant to U.S.S.G. §8C3.3 as set forth in Paragraph 11 of this Plea Agreement,
   5   but in no event may the defendant seek, or the Court impose, a reduction resulting in a fine less
   6   than $50 million. As set forth in Paragraph 11 of this Plea Agreement, the government intends to
   7   oppose any such request. The parties agree that there exists no aggravating or mitigating
   8   circumstance of a kind, or to a degree, not adequately taken into consideration by the U.S .
   9   Sentencing Commission in formulating the Sentencing Guidelines justifying a departure pursuant
  IO   to U.S.S.G. §5K2.0. The parties agree not to seek at the sentencing hearing any sentence outside
  11   of the Guidelines range nor any Guidelines adjustment for any reason that is not set forth in this
 12    Plea Agreement.
  13                  (a)    The defendant understands that the Court will order it to pay a $400
  14          special assessment, pursuant to 18 U.S.C. § 3013(a)(2)(8), in addition to any fine
  15          imposed.
 16                   (b)    In light of the civil cases filed against the defendant, including In re:
  17          Packaged Seafood Products Antitrust Litigation, (l 5-md-02670-JLS-MDD), in the
  18          United States District Court, Southern District of California, which potentially provide
  19          for a recovery of a multiple of actual damages, the recommended sentence does not
 20           include a restitution order for the offense charged in the Information.
 21                   (c)    Both parties will recommend that no term of probation be imposed, but the
 22           defendant understands that the Court's denial of this request will not void this Plea
 23           Agreement, unless the Court rejects the recommendation for no order of restitution. If
 24           the Court rejects the recommendation for no order of restitution, the United States and the
 25           defendant agree that this Plea Agreement, except for subparagraph 13(6) below, will be
 26           rendered void and the defendant will be free to withdraw its guilty plea as provided in
 27           subparagraph 13(6).
 28    \\



       PLEA AGREEMENT                                    7
Case 3:15-md-02670-JLS-MDD
           Case 3:18-cr-00513-EMC
                              Document
                                   Document
                                       2023-424Filed
                                                 Filed
                                                     09/19/19
                                                       11/14/18PageID.154637
                                                                Page 8 of 19 Page 9 of
                                         20



                     (d)      The United States and the defendant jointly submit that this Plea

  2          Agreement, together with the record that will be created by the United States and the

  3          defendant at the plea and sentencing hearings, any additional disclosures or presentence

  4          report required based on a request by the defendant pursuant to U.S.S.G. §8C3.3, and the

  5          further disclosure described in Paragraph 12, will provide sufficient information

  6          concerning the defendant, the crime charged in this case, and the defendant's role in the

  7          crime to enable the meaningful exercise of sentencing authority by the Court under 18

  8          U.S.C. § 3553.

  9           11.    The United States and the defendant agree that the defendant may request a

 10   reduction of the Guidelines fine of $100 million solely pursuant to U.S.S.G. §8C3.3 due to an

 11   alleged inability of the defendant to pay the Guidelines fine, even with a reasonable installment

 12   schedule, without impairing its ability to make restitution to victims or without substantially

 13   jeopardizing its continued viability. The United States intends to oppose any such request. The

 14   parties agree that in no event shall the defendant request a reduction that results in a fine less

 15   than $50 million. The United States and the defendant reserve the right to respond to any factual

 16   inquiries by the Court or Probation Office about such a request.

 17           12.    Subject to the full, truthful, and continuing cooperation of the defendant as

 18   defined in Paragraph 14 of this Plea Agreement, and prior to sentencing in this case, the United

 19   States will fully advise the Court and the Probation Office of the fact, manner, and extent of the

 20   defendant's cooperation and its commitment to prospective cooperation with the United States'

 21   investigation and prosecutions, all material facts relating to the defendant's involvement in the

 22   charged offense, and all other relevant conduct.

 23           13 .   The United States and the defendant understand that the Court retains complete

 24   discretion to accept or reject either party's sentencing recommendation.

 25                  (a)      If the Court does not accept the recommended sentence, the United States
 26          and the defendant agree that this Plea Agreement, except for subparagraph 13(b) below,

 27          will be rendered void.

 28   \\



      PLEA AGREEMENT                                     8
Case 3:15-md-02670-JLS-MDD
          Case 3:18-cr-00513-EMC
                              Document
                                  Document
                                       2023-424 Filed
                                                 Filed09/19/19
                                                       11/14/18 PageID.154638
                                                                 Page 9 of 19 Page 10
                                        of 20



                     (b) If the Court does not accept the recommended sentence, the defendant will be
  2          free to withdraw its guilty plea (Fed. R. Crim. P. 11 (c)(5) and (d)). If the defendant

  3          withdraws its plea of guilty, this Plea Agreement, the guilty plea, and any statement made

  4          in the course of any proceedings under Fed. R. Crim. P. 11 regarding the guilty plea or

  5          this Plea Agreement or made in the course of plea discussions with an attorney for the

  6          government will not be admissible against the defendant in any criminal or civil

  7          proceeding, except as otherwise provided in Fed. R. Evid. 410. In addition, the defendant

  8          agrees that, if it withdraws its guilty plea pursuant to this subparagraph of this Plea

  9          Agreement, the statute of limitations period for any offense referred to in Paragraph 16 of

 10          this Plea Agreement will be tolled for the period between the date of signature of this

 11          Plea Agreement and the date the defendant withdrew its guilty plea or for a period of

 12          sixty (60) days after the date of signature of this Plea Agreement, whichever period is

 13          greater. The defendant understands that if the Court determines that no reduction from

 14          the Guidelines fine of $100 million is warranted pursuant to U.S.S.G. §8C3.3, this Plea

 15          Agreement will not be rendered void and it will not have a right to withdraw its guilty

 16          plea.

 17                                  DEFENDANT'S COOPERATION
 18           14.    The defendant will cooperate fully and truthfully with the United States in the

 19   prosecution of this case, the current federal investigation of violations of federal antitrust and

 20   related criminal laws involving the production and sale of packaged seafood in the United States,

21    any federal investigation resulting therefrom, and any litigation or other proceedings arising or

 22   resulting from any such investigation to which the United States is a party ( collectively "Federal

 23   Proceeding"). Federal Proceeding includes, but is not limited to, an investigation, prosecution,

 24   litigation, or other proceeding regarding obstruction of, the making of a false statement or

 25   declaration in, the commission of perjury or subornation of perjury in, the commission of

26    contempt in, or conspiracy to commit such offenses in, a Federal Proceeding. The full, truthful,

 27   and continuing cooperation of the defendant will include but not be limited to:

 28   \\



      PLEA AGREEMENT                                     9
Case 3:15-md-02670-JLS-MDD
          Case 3:18-cr-00513-EMC
                              Document
                                  Document
                                       2023-4
                                            24 Filed
                                                Filed09/19/19
                                                      11/14/18 PageID.154639
                                                               Page 10 of 19 Page 11
                                        of 20



                     (a)     producing to the United States all documents, information, and other

  2          materials, wherever located, not protected under the attorney-client privilege or the work-

  3          product doctrine, in the possession, custody, or control of the defendant, that are

  4          requested by the United States in connection with any Federal Proceeding; and

  5                  (b)     using its best efforts to secure the full, truthful, and continuing cooperation

  6          of the current directors, officers, and employees of the defendant as may be requested by

  7          the United States, but excluding any individual listed in Paragraph I of Attachment A

  8          filed under seal. Such efforts will include, but not be limited to, making these persons

  9          available at the defendant's expense for interviews and the provision of testimony in

 IO          grand jury, trial, and other judicial proceedings in connection with any Federal

 11          Proceeding. Current directors, officers, and employees are defined for purposes of this

 12          Plea Agreement as individuals who are directors, officers, or employees of the defendant

 13          as of the date of signature of this Plea Agreement.

 14          15.     The full, truthful, and continuing cooperation of the current directors, officers,

 15   and employees of the defendant will be subject to the procedures and protections of this

 16   paragraph, and will include, but not be limited to:

 17                  (a)     producing in the United States all documents, including claimed personal

 18          documents, and other materials, wherever located, not protected under the attorney-client

 19          privilege or the work-product doctrine, that are requested by attorneys and agents of the

 20          United States in connection with any Federal Proceeding;

 21                  (b)     making himself or herself available for interviews in the United States, not

 22          at the expense of the United States, upon the request of attorneys and agents of the United

 23          States in connection with any Federal Proceeding;

 24                  (c)     responding fully and truthfully to all inquiries of the United States in

 25          connection with any Federal Proceeding, without falsely implicating any person or

 26          intentionally withholding any information, subject to the penalties of making a false

 27          statement or declaration (18 U.S.C. §§ 1001, 1623), obstruction of justice (18 U.S.C. §

 28          1503, et seq.), or conspiracy to commit such offenses;



      PLEA AGREEMENT                                     10
Case 3:15-md-02670-JLS-MDD
          Case 3:18-cr-00513-EMC
                              Document
                                  Document
                                       2023-4
                                            24 Filed
                                                Filed09/19/19
                                                      11/14/18 PageID.154640
                                                               Page 11 of 19 Page 12
                                        of 20



                     (d)     otherwise voluntarily providing the United States with any material or
  2          information not requested in (a) - (c) of this paragraph and not protected under the

  3          attorney-client privilege or work-product doctrine that he or she may have that is related

  4          to any Federal Proceeding;

  5                  (e)     when called upon to do so by the United States in connection with any

  6          Federal Proceeding, testifying in grand jury, trial, and other judicial proceedings in the

  7          United States fully, truthfully, and under oath, subject to the penalties of perjury (18

  8          U.S.C. § 1621 ), making a false statement or declaration in grand jury or court

  9          proceedings (18 U.S.C. § 1623), contempt (18 U.S.C. §§ 401-402), and obstruction of

 10          justice (18 U .S.C. § 1503, et seq.); and

 11                  (f)     agreeing that, if the agreement not to prosecute him or her in this Plea

 12          Agreement is rendered void under subparagraph 17(c ), the statute of limitations period

 13          for any Relevant Offense, as defined in subparagraph l 7(a), will be tolled as to him or her

 14          for the period between the date of signature of this Plea Agreement and six (6) months

 15          after the date that the United States gave notice of its intent to void its obligations to that

 16          person under this Plea Agreement.

 17   This Paragraph 15 does not apply to any individual listed in Paragraph 1 of Attachment A filed

 18   under seal, regardless of their employment status, or to any former director, officer, or employee

 19   of the defendant.

20                                  GOVERNMENT'S AGREEMENT
 21          16.     Subject to the full, truthful, and continuing cooperation of the defendant, as

22    defined in Paragraph 14 of this Plea Agreement, and upon the Court's acceptance of the guilty

23    plea called for by this Plea Agreement and the imposition of the recommended sentence, the

24    United States agrees that it will not bring further criminal charges against the defendant for any

25    act or offense committed before the date of signature of this Plea Agreement that was undertaken

26    in furtherance of an antitrust conspiracy involving the production or sale of packaged seafood in

27    the United States. The nonprosecution terms of this paragraph do not apply to (a) any acts of

28    subornation of perjury (18 U.S.C. § 1622), making a false statement (18 U .S.C. § 1001),



      PLEA AGREEMENT                                     1I
Case 3:15-md-02670-JLS-MDD
          Case 3:18-cr-00513-EMC
                              Document
                                  Document
                                       2023-4
                                            24 Filed
                                                Filed09/19/19
                                                      11/14/18 PageID.154641
                                                               Page 12 of 19 Page 13
                                        of 20



      obstruction of justice (18 U.S.C. § 1503, et seq.), contempt (18 U.S.C. §§ 401-402), or

  2   conspiracy to commit such offenses; (b) civil matters of any kind; (c) any violation of the federal

  3   tax or securities laws or conspiracy to commit such offenses; or (d) any crime of violence.

  4          17.     The United States agrees to the following:

  5                  (a)     upon the Court's acceptance of the guilty plea called for by this Plea

  6          Agreement and the imposition of the recommended sentence and subject to the

  7          exceptions noted in subparagraph l 7(c), the United States agrees that it will not bring

  8          criminal charges against any current director, officer, or employee of the defendant for

  9          any act or offense committed before the date of signature of this Plea Agreement and

 IO          while that person was acting as a director, officer, or employee of the defendant that was

 ll          undertaken in furtherance of an antitrust conspiracy involving the production or sale of

 12          packaged seafood in the United States ("Relevant Offense"), except that the protections

 13          granted in this paragraph do not apply to any individual listed in Paragraph I of

 14          Attachment A filed under seal;

 15                  (b)     should the United States determine that any current director, officer, or

 16          employee of the defendant may have information relevant to any Federal Proceeding, the

 17          United States may request that person's cooperation under the terms of this Plea

 18          Agreement by written request delivered to counsel for the individual (with a copy to the

 19          undersigned counsel for the defendant) or, if the individual is not known by the United

 20          States to be represented, to the undersigned counsel for the defendant;

 21                  (c)    if any person requested to provide cooperation under subparagraph l 7(b)

 22          fails to comply fully with his or her obligations under Paragraph 15, then the terms of this

 23          Plea Agreement as they pertain to that person and the agreement not to prosecute that

 24          person granted in this Plea Agreement will be rendered void, and the United States may

 25          prosecute such person criminally for any federal crime of which the United States has
 26          knowledge, including, but not limited to any Relevant Offense;

 27                  (d)    except as provided in subparagraph I 7(e), information provided by a

 28          person described in subparagraph l 7(b) to the United States under the terms of this Plea



      PLEA AGREEMENT                                   12
Case 3:15-md-02670-JLS-MDD
          Case 3:18-cr-00513-EMC
                              Document
                                  Document
                                       2023-4
                                            24 Filed
                                                Filed09/19/19
                                                      11/14/18 PageID.154642
                                                               Page 13 of 19 Page 14
                                        of 20



             Agreement pertaining to any Relevant Offense, or any information directly or indirectly

  2          derived from that information, may not be used against that person in a criminal case,

  3          except in a prosecution for perjury or subornation of perjury (18 U.S.C. §§ 1621-22),

  4          making a false statement or declaration ( 18 U.S.C. §§ I 00 I, 1623), obstruction of justice

  5          (18 U.S.C . § 1503, et seq.), contempt (18 U.S.C. §§ 401-402), or conspiracy to commit

  6          such offenses;

  7                   (e)     if any person who provides information to the United States under this

  8           Plea Agreement fails to comply fully with his or her obligations under Paragraph 15 of

  9          this Plea Agreement, the agreement in subparagraph l 7(d) not to use that information or

 IO          any information directly or indirectly derived from it against that person in a criminal

 II          case will be rendered void;

 12                   (t)     the nonprosecution terms of this paragraph do not apply to civil matters of

 13          any kind; any violation of the federal tax or securities laws or conspiracy to commit such

 14          offenses; any crime of violence; or perjury or subornation of perjury (18 U.S.C. §§ 1621-

 15          22), making a false statement or declaration ( 18 U .S.C. §§ I 00 I, I 623 ), obstruction of

 16          justice (18 U.S.C. § 1503, et seq.), contempt (18 U.S.C. §§ 401-402), or conspiracy to

 17          commit such offenses; and

 18                   (g)     documents provided under subparagraph I 4(a) and J 5(a) will be deemed

 19           responsive to outstanding grand jury subpoenas issued to the defendant.

 20           18.     The United States agrees that when any person travels to the United States for

 21   interviews, grand jury appearances, or court appearances pursuant to this Plea Agreement, or for

 22   meetings with counsel in preparation therefor, the United States will take no action, based upon

 23   any Relevant Offense, to subject such person to arrest, detention, or service of process, or to

 24   prevent such person from departing the United States. This paragraph does not apply to an

 25   individual's commission of perjury or subornation of perjury ( 18 U .S.C. §§ 1621-22), making a

 26   false statement or declaration ( I 8 U.S.C. §§ I 00 I, 1623), obstruction of justice ( 18 U .S.C . §

 27   1503, et seq.), contempt ( 18 U .S.C. §§ 40 l-402), or conspiracy to commit such offenses.

 28   \\



      PLEA AGREEMENT                                       13
Case 3:15-md-02670-JLS-MDD
          Case 3:18-cr-00513-EMC
                              Document
                                  Document
                                       2023-4
                                            24 Filed
                                                Filed09/19/19
                                                      11/14/18 PageID.154643
                                                               Page 14 of 19 Page 15
                                        of 20



              19.    The defendant understands that it may be subject to suspension or debarment

  2   action by state or federal agencies other than the United States Department of Justice, Antitrust

  3   Division, based upon the conviction resulting from this Plea Agreement, and that this Plea

  4   Agreement in no way controls what action, if any, other agencies may take. However, the

  5   Antitrust Division agrees that, if requested, it will advise the appropriate officials of any

  6   governmental agency considering such action of the fact, manner, and extent of the cooperation

  7   of the defendant as a matter for that agency to consider before determining what action, if any, to

  8   take. The defendant nevertheless affirms that it wants to plead guilty regardless of any

  9   suspension or debarment consequences of its plea.

 IO                                 REPRESENTATION BY COUNSEL
 11          20.     The defendant has been represented by counsel and is fully satisfied that its

 12   attorneys have provided competent legal representation. The defendant has thoroughly reviewed

 13   this Plea Agreement and acknowledges that counsel has advised it of the nature of the charge,

 14   any possible defenses to the charge, and the nature and range of possible sentences.

 15                                         VOLUNTARY PLEA
 16          21.     The defendant's decision to enter into this Plea Agreement and to tender a plea of

 17   guilty is freely and voluntarily made and is not the result of force, threats, assurances, promises,

 18   or representations other than the representations contained in this Plea Agreement and

 19   Attachment A. The United States has made no promises or representations to the defendant as to

20    whether the Court will accept or reject the recommendations contained within this Plea

21    Agreement.

22                                VIOLATION OF PLEA AGREEMENT
23           22.     The defendant agrees that, should the United States determine in good faith,

24    during the period that any Federal Proceeding is pending, that the defendant has failed to provide

25    full, truthful, and continuing cooperation, as defined in Paragraph 14 of this Plea Agreement, or

26    has otherwise violated any provision of this Plea Agreement, the United States will notify

27    counsel for the defendant in writing by personal or overnight delivery, email, or facsimile

28    transmission and may also notify counsel by telephone of its intention to void any of its



      PLEA AGREEMENT                                     14
Case 3:15-md-02670-JLS-MDD
          Case 3:18-cr-00513-EMC
                              Document
                                  Document
                                       2023-4
                                            24 Filed
                                                Filed09/19/19
                                                      11/14/18 PageID.154644
                                                               Page 15 of 19 Page 16
                                        of 20



      obligations under this Plea Agreement (except its obligations under this paragraph), and the
  2   defendant will be subject to prosecution for any federal crime of which the United States has
  3   knowledge including, but not limited to, the substantive offenses relating to the investigation
  4   resulting in this Plea Agreement. The defendant may seek Court review of any determination

  5   made by the United States under this paragraph to void any of its obligations under this Plea
  6   Agreement. The defendant agrees that, in the event that the United States is released from its

  7   obligations under this Plea Agreement and brings criminal charges against the defendant for any
  8   offense referred to in Paragraph 14 of this Plea Agreement, the statute of limitations period for
  9   such offense will be tolled for the period between the date of signature of this Plea Agreement
 10   and six (6) months after the date the United States gave notice of its intent to void its obligations
 11   under this Plea Agreement.

 12          23.     The defendant understands and agrees that in any further prosecution
 13   of it resulting from the release of the United States from its obligations under this Plea

 14   Agreement because of the defendant's violation of this Plea Agreement, any documents,
 15   statements, information, testimony, or evidence provided by it, or its current directors, officers,

 16   or employees to attorneys or agents of the United States, federal grand juries, or courts, and any
 17   leads derived therefrom, may be used against it. In addition, the defendant unconditionally

 18   waives its right to challenge the use of such evidence in any such further prosecution,
 19   notwithstanding the protections of Fed. R. Evid. 410.

 20                                   ENTIRETY OF AGREEMENT
 21          24.     This Plea Agreement and Attachment A constitute the entire agreement between
 22   the United States and the defendant concerning the disposition of the criminal charge in this case.
 23   This Plea Agreement cannot be modified except in writing, signed by the United States and the
 24   defendant.

 25          25.     The undersigned is authorized to enter this Plea Agreement on behalf of the
 26   defendant as evidenced by the Resolution of the Board of Directors of the defendant attached to,
 27   and incorporated by reference in, this Plea Agreement.

 28   \\



      PLEA AGREEMENT                                     15
     Case 3:15-md-02670-JLS-MDD
               Case 3:18-cr-00513-EMC
                                   Document
                                       Document
                                            2023-4
                                                 24 Filed
                                                     Filed09/19/19
                                                           11/14/18 PageID.154645
                                                                    Page 16 of 19 Page 17
                                             of 20



                26.     The undersigned attorneys for the United States have been authorized

 2     by the Attorney General of the United States to enter this Plea Agreement on behalf of the

 3     United States.

 4              27.     A facsimile or PDF signature will be deemed an original signature for the purpose

 5     of executing this Plea Agreement. Multiple signature pages are authorized for the purpose of

 6     executing this Plea Agreement.
                                                              Respectfully submitted,
 7

 8

 9
                                                              BY:
10
          R. Scott Meece                                            Leslie A. Wulff, Trial Attorney
11        General Counsel and Senior Vice President                 Micah L. Rubbo. Trial Attorney
          StarKist Co.                                              Andrew Schupanitz. Trial Attorney
12                                                                  Ann Cho Lucas. Trial Attorney
                                                                    United States Department of Justice
13
                                                                    Antitrust Division
14
       Dated:                                                 Dated:
15

16

17

18        Niall E. Lynch
19        Ashley M. Bauer
          Latham & Watkins LLP
20        Counsel for StarKist Co.

21
22     Dated:

23
24
25
26

27
28



       PLEA AGREEMENT                                    16
Case 3:15-md-02670-JLS-MDD
          Case 3:18-cr-00513-EMC
                              Document
                                  Document
                                       2023-4
                                            24 Filed
                                                Filed09/19/19
                                                      11/14/18 PageID.154646
                                                               Page 17 of 19 Page 18
                                        of 20



                              UNANIMOUS WRITTEN CONSENT
                                          OF
                                THE BOARD OF DIRECTORS
                                          OF
                                     STARKISTCO.

                                          October 1, 2018



             The undersigned Directors, constituting the entire Board of Directors (the "Board
      of Directors") of StarKist Co. (the "Corporation"), acting without a meeting pursuant to
      Sections 141 (f) and 161 of the General Corporation Law of the State of Delaware (the
      "DGCL"), hereby take the following actions by unanimous written consent:

               WHEREAS, it is proposed that the Corporation enter into a Plea Agreement (the
      "Plea Agreement") between the Corporation and the United States of America, through
      the United States Department of Justice (the "United States DOJ"), to plead guilty to a
      one count Information (the "Information") alleging a violation of Section 1 of the
      Sherman Act (the "Sherman Act") involving price fixing allegations in connection with
      shelf stable tuna for the time period commencing as early as November 1, 2011 through
      as late as December 31, 2013;

              WHEREAS, the anticipated Plea Agreement will require, among other things, the
      payment of a fine in an amount of at least Fifty Million ($50,000,000.00), but not to
      exceed a statutory maximum, One Hundred Million Dollars ($100,000,000.00) (the
      "Fine"), and which shall be decided by and subject to possible adjustment lower than the
      statutory maximum by the Judge, and for the Corporation to cooperate with the United
      States DOJ with respect to its investigation to resolve claims with respect to the Sherman
      Act and as alleged in the Information; and

              WHEREAS, the Board of Directors hereby deems it advisable and in the best
      interests of the Corporation to approve the execution and delivery of the Plea Agreement
      and payment of the Fine to resolve the allegations set forth in the Information in
      accordance with the terms set forth in the Plea Agreement.

               NOW THEREFORE, BE IT HEREBY

              RESOLVED, that terms and provisions of the Plea Agreement and any documents
      ancillary thereto or contemplated therein to which the Corporation is to be a party
      (collectively the "Plea Agreement Documents"), and the performance by the Corporation
      of all of its obligations pursuant to any of the Plea Agreement Documents, including
      payment of the Fine, be, and they hereby are, in all respects authorized, ratified, approved
      and confirmed; and further




      {]2328892.2)
Case 3:15-md-02670-JLS-MDD
          Case 3:18-cr-00513-EMC
                              Document
                                  Document
                                       2023-4
                                            24 Filed
                                                Filed09/19/19
                                                      11/14/18 PageID.154647
                                                               Page 18 of 19 Page 19
                                        of 20




               RESOLVED, that the entry into, and the execution and delivery of, the Plea
         Agreement and any other of the Plea Agreement Documents is hereby approved by the
         Board of Directors in all respects; and further

                RESOLVED, that any Director of the Corporation or any officer of the
         Corporation that any director may designate from time to time (individually referred to
         as, an "Authorized Signatory" and collectively as, the "Authorized Signatories") are
         authorized and directed to take all steps necessary to effectuate the entry into, and the
         execution and delivery of, the Plea Agreement and any other Plea Agreement
         Documents; and further

                 RESOLVED, that the Board of Directors hereby authorizes and empowers each
         Authorized Signatory to do and perform, or cause to be done and performed, all such
         acts, deeds and things and to make, execute and/or deliver, or cause to be made, executed
         and/or delivered, all such agreements, amendments, supplements, undertakings,
         documents, waivers, instruments or certificates in the name and on behalf of the
         Corporation, or otherwise as each such officer may deem necessary or appropriate to
         effectuate or carry out fully the purpose and intent of the foregoing resolutions and any of
         the transactions contemplated by the Plea Agreement Documents; and further

                 RESOLVED, that any and all acts, transactions, agreements, certificates,
         statements, reports, documents, instruments or papers previously signed on behalf of the
         Corporation by any director or officer of the Corporation in connection with or in
         furtherance of the foregoing be, and they hereby are, in all respects approved and ratified
         as the true acts and deeds of the Corporation with the same force and effect as if each
         such act, transaction, agreement or certificate had been specifically authorized in advance
         by resolution of the Board of Directors.




                                          [Signature Page Follows]




          {)2328892.2}                                     2
Case 3:15-md-02670-JLS-MDD
          Case 3:18-cr-00513-EMC
                              Document
                                  Document
                                       2023-4
                                            24 Filed
                                                Filed09/19/19
                                                      11/14/18 PageID.154648
                                                               Page 19 of 19 Page 20
                                        of 20




                 IN WITNESS WHEREOF, the undersigned members of the Board of Directors of
         StarKist Co. have executed this unanimous written consent as of the date first written
         above.




                                                    Mr. Jaechul Kim




                                                    Mr. Ingu Park




                                                    Mr. Moonsu Park




                                                    Mr. Namjung Kim




                                                     Mr. Jung Ki Ro




                                                    Mr. Andrew Choe




          {)2328892.2)                                  3
